GANTT, P. J.
Plaintiff brought his action in the circuit court of Oarroll county against defendants to recover damages for the conversion of certain personal property, alleged to be worth $7,180. The answer was a general denial. A trial was had, and a verdict rendered for plaintiff for $783.25. Defendant moved for .a new trial, which'the court granted. Plaintiff duly excepted to the action of the court in* awarding defendants a new trial and appealed from said order to the Kansas Oity Court of Appeals. That court on motion has transferred the cause to this court.
This court has no jurisdiction of this appeal. The utmost that is involved in this appeal is the amount of the verdict rendered in the circuit court. Appellant in his brief asks “that the judgment of the circuit court in setting- aside the verdict of the jury and granting a new trial be reversed and the cause remanded with directions to enter up a judgment on the verdict.” Plaintiff sought no new trial in the circuit court and *262bis claim for the original amount sued for is not bere at this time. He seeks only to have a judgment entered on bis verdict for $783.25. If be should succeed that would end the case.
The propriety of setting aside that verdict is the only matter involved in tbis bis special appeal, and this court has no jurisdiction, as it is less tibln twenty-five hundred dollars. On the other band if the circuit court did not err in granting the new trial, no final judgment has been rendered in that court from which an appeal can be taken. Roselle v. Farmers’ Bank, 119 Mo. 84, is not authority for the claim that tbis court has jurisdiction.
The cause is ordered re-transferred to the Kansas City 'Court of Appeals.
Sherwood and Burgess, JJ., concur.